People v Alleyne (2021 NY Slip Op 06855)





People v Alleyne


2021 NY Slip Op 06855


Decided on December 8, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 8, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
VALERIE BRATHWAITE NELSON
WILLIAM G. FORD
DEBORAH A. DOWLING, JJ.


2018-15181
 (Ind. No. 112/16)

[*1]The People of the State of New York, respondent,
vAdrian Alleyne, appellant.


Craig S. Leeds, New York, NY, for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Seth M. Lieberman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Danny K. Chun, J.), rendered January 18, 2017, convicting him of criminal sale of a firearm in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, criminal sale of a firearm in the third degree, and conspiracy in the fourth degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the plea allocution was factually sufficient and the record as a whole demonstrates that his plea of guilty was knowing, voluntary, and intelligent (see People v Conceicao, 26 NY3d 375, 383; People v Fiumefreddo, 82 NY2d 536, 543; People v Chavies, 189 AD3d 1452, 1453).
The defendant was not deprived of the effective assistance of counsel (see Strickland v Washington, 466 US 668; People v Benevento, 91 NY2d 708; People v Arce, 196 AD3d 696).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., BRATHWAITE NELSON, FORD and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court